DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33-35, 37-42, and 44 are pending in the instant application. Claims 1-9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33-35, 37-42, and 44 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on August 16, 2022 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on August 16, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claims 35 and 37, the word “lyophilised” has been replaced with “lyophilized”.
In claims 1-6, 8, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 33, the phrases “methanesulphonate salt”, “methanesulphonic acid”, “ethanesulphonate salt”, and “ethanesulphonic acid” (claims 1-6, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, and 33); the words “methanesulphonate” and “ethanesulphonate” (claims 4, 6, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, and 31); and “sulphobutylether-β-cyclodextrin” (claims 8, 13, 15, 25, and 27 have been replaced with the phrases “methanesulfonate salt”, “methanesulfonic acid”, “ethanesulfonate salt”, and “ethanesulfonic acid”; the words “methanesulfonate” and “ethanesulfonate”; and “sulfobutylether-β-cyclodextrin”, respectively. 
REASONS FOR ALLOWANCE
The pharmaceutical aqueous solution formulations, lyophilized formulations thereof and method of using a formulation of the instant claims are novel and non-obvious over the prior art because of the limitations of the formulation (e.g., methanesulfonic acid or ethanesulfonic acid is present in the formulations). The prior art does not disclose a formulation which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the formulations of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626